                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:18-CR-199-RJC-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                 Plaintiff,                               )
                                                          )
    v.                                                    )      ORDER
                                                          )
 AARON EUGENE RALEY, JR.,                                 )
                                                          )
                 Defendant.                               )
                                                          )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal

Response To Defense Motion” (Document No. 48) filed November 17, 2020. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate.        Having carefully considered the motion, the record, and applicable

authority, the undersigned will grant the motion.

          In accordance with the Local Rules, the Court has considered the motion to seal, the

 public’s interest in access to the affected materials, and alternatives to sealing. The Court

 determines that no less restrictive means other than sealing is sufficient inasmuch as Defendant’s

 motion contains sensitive and private information that is inappropriate for public access,

 including medical information.

         IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal Response To

Defense Motion” (Document No. 48) is GRANTED. Document No. 47 and its attachments shall

be sealed and remain under seal until otherwise ordered by the Court.

                                     Signed: November 18, 2020




         Case 3:18-cr-00199-RJC-DCK Document 49 Filed 11/19/20 Page 1 of 1
